DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 were previously pending.  Applicant’s amendment filed August 8, 2022, has been entered in full.  Claims 1, 4, 6, 9, 13 and 14 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-14 are now pending.

Response to Arguments
Applicant has amended the title of the invention (Remarks filed August 8, 2022, hereinafter Remarks: Page 11).  Accordingly, the previous objection to the specification is withdrawn.

Applicant has amended claim 1 to correct an informality (Remarks: Page 11).  Accordingly, the previous objection to claim 1 is withdrawn.

Applicant argues that the amended claims should not be interpreted under 35 U.S.C. 112(f) (Remarks: Page 12).  Examiner agrees that the term “memory” is sufficiently structural to preclude interpretation under 35 U.S.C. 112(f).  The previous interpretation under 35 U.S.C. 112(f) is withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103 (Remarks: Pages 12-13).  Examiner respectfully disagrees.  Applicant’s arguments appear to focus on interpretation of the phrase “a new frame that is a newly obtained image frame of the plurality of image frames” (claim 1, last two lines).  Applicant argues that Yoshioka fails to disclose this feature because “the teacher model analyzes the data already analyzed by the student model” (Remarks: Page 13).  
Applicant is implicitly arguing that the “new frame” must not have been previously analyzed.  However, this is not required by the language of the claims.  For example, claim 1 states that the “new frame … is a newly obtained image frame of the plurality of image frames” (emphasis added).  Claim 1 also states that “the controller is programmed to analyze the plurality of image frames by using a first image analysis model” and “the controller is programed to analyze the plurality of image frames by using a second image analysis model” (emphasis added).  Given that the “new frame” is one of the plurality of image frames, and that the controller is configured to analyze the plurality of image frames using both the first and second image analysis models, the claim clearly reads on the “new frame” having been previously analyzed.  
Rather than requiring a lack of prior analysis, the previous rejection of claim 1 provided an explanation of how “new” could refer to a frame obtained at a later time than another frame (Pages 8-9).
For at least these reasons, Applicant’s arguments are respectfully non-persuasive.

Applicant’s Remarks also include an assertion that “Yoshioka fails to disclose or suggest sequentially obtaining a plurality of image frames that constitute moving image data” (Remarks: Page 13).  This assertion is unsupported by any evidence or explanation.  Examiner respectfully disagrees and points to the previous Office Action, which mapped Yoshioka’s disclosure to this feature of the claimed invention (Page 7).

Admitted Prior Art
In the Office Action dated ----May 9, 2022, Examiner took Official Notice of facts in the following instance(s):
At Page 9:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an algorithm as an image analysis apparatus comprising: a controller, and a storage unit, such as a computer memory, wherein the controller performs steps of the algorithm and the storage unit stores various data used and processed by the algorithm.  Such computer implementation advantageously allows an algorithm to be performed quickly and efficiently.”

At Page 14:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method as a non-transitory program recording medium on which a computer program for allowing a computer to execute the method is recorded.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”


In the reply filed August 8, 2022, Applicant generally alleged that the claims define a patentable invention without any reference to Examiner’s assertion of Official Notice, which is an inadequate traverse – see above.  
Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Yoshioka’ (“Dataset Culling: Towards Efficient Training of Distillation-Based Domain Specific Models,” 2019).
Regarding claim 1, Yoshioka teaches an image analysis apparatus (see Note Regarding Apparatus below) comprising:
a controller (see Note Regarding Apparatus below); and 
at least one memory (see Note Regarding Apparatus below), 
wherein 
the controller is programmed to sequentially obtain a plurality of image frames that constitute moving image data (Fig. 2, raw dataset input; e.g. Sec. 3, 2nd par., dataset is a video, which is a sequentially obtained plurality of image frames that constitute moving image data), 
the controller is programmed to analyze the plurality of image frames by using a first image analysis model (e.g. Fig. 2, stage 2, compute teacher prediction; Also see pg. 3238, last par.; The teacher model is the first image analysis model), 
the controller is programmed to analyze the plurality of image frames by using a second image analysis model (e.g. Fig. 2, stage 1, compute student prediction; The student model is the second image analysis model), a processing speed of the second image analysis model is higher than that of the first image analysis model (e.g. Sec. 1, 2nd par., student model is much smaller – and therefore has a higher processing speed – than teacher; Pg. 3238, last par., “computationally-expensive teacher model”), an analysis accuracy of the second image analysis model is lower than that of the first image analysis model (e.g. Sec. 1, 1st par., “Since CNNs generally obtain better classification performance with larger networks, there exists a tradeoff between accuracy and computation cost (or efficiency)”; e.g. Sec. 3238, last par., outputs of teacher are treated as ground truth – i.e. as having perfect accuracy, which will necessarily be higher than the student’s accuracy), the second image analysis model is allowed to be updated by using a result of an analysis performed by using the first image analysis model (e.g. pg. 3240, Table 1 and Results, second image analysis is trained on culled dataset that was produced using results of teacher as shown in Fig. 2; also e.g. Pg. 3238, last par., teacher outputs are used as ground truth), 
the at least one memory stores therein a plurality of analyzed frames (e.g. Fig. 2, frames that advance to stage 2, and therefore have been analyzed by both student and teacher), which are image frames of the plurality of image frames that are already analyzed by using the first and second image analysis models (e.g. Fig. 2, frames that advance to stage 2, and therefore have been analyzed by both student and teacher), in association with an evaluation value for evaluating a result of an analysis performed by using the second image analysis model on the analyzed frames (Fig. 2, evaluation value is precision loss                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                            ; Pg. 3238, last par., precision loss is an evaluation of the prediction analysis performed by the student based on comparing it to the teacher’s prediction), 
the controller is programmed to extract at least one analyzed frame that satisfies a predetermined extraction condition based on the evaluation value, from the plurality of analyzed frames stored in the at least one memory (Fig. 2, stage 2,                                 
                                    n
                                
                             frames with largest                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             are extracted), and
the controller is programmed to update the second image analysis model by using a result of an analysis performed by using the first image analysis model on the extracted analyzed frame and a result of an analysis performed by using the first image analysis model on a new frame that is a newly obtained image frame of the plurality of image frames (e.g. Fig. 2, culling is applied to an entire dataset, including an earlier frame that may be extracted and included in the culled dataset, as well as a later frame that is included in the culled dataset; The later frame is a new frame that is a newly obtained image frame of the plurality of image frames at least because it corresponds to a newer/later time than the earlier extracted frame).

Note Regarding Apparatus.  While Yoshioka certainly implies the use of a computer (e.g. pg. 3237, second-to-last par., computation cost and GPU), Yoshioka focuses on describing an image analysis algorithm (e.g. Fig. 2) and does not discuss details of its computer implementation.  
In particular, Yoshioka does not explicitly teach implementing its algorithm as an image analysis apparatus comprising: a controller, and at least one memory, wherein the controller performs steps of the algorithm and the storage unit stores analyzed frames in association with evaluation values.
However, it has been taken as admitted prior art that it is old and well-known in the art of image analysis to implement an algorithm as an image analysis apparatus comprising: a controller, and a storage unit, such as a computer memory, wherein the controller performs steps of the algorithm and the storage unit stores various data used and processed by the algorithm.  Such computer implementation advantageously allows an algorithm to be performed quickly and efficiently.
Examiner notes that the algorithm of Yoshioka uses and processes analyzed frames and associated evaluation values, and so these data would be stored in the storage unit (i.e. memory) were Yoshioka modified with the known computer implementation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the algorithm of Yoshioka as an image analysis apparatus comprising: a controller, and a storage unit, such as a computer memory, wherein the controller performs steps of the algorithm and the storage unit stores various data used and processed by the algorithm, with the reasonable expectation that this would result in an algorithm that advantageously could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoshioka to obtain the invention as specified in claim 1.	
Regarding claim 2, Yoshioka teaches the apparatus of claim 1, and Yoshioka further teaches that 
the extraction condition includes a condition based on magnitude of the evaluation value (Fig. 2, stage 2, extraction condition is selecting                                 
                                    n
                                
                             frames with highest evaluation values                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                            , and therefore is based on a magnitude of the evaluation value).

Regarding claim 3, Yoshioka teaches the apparatus of claim 2, and Yoshioka further teaches that 
the evaluation value decreases more as a result of the analysis performed by using the second image analysis model becomes better (e.g. Fig. 2, as its name implies, confidence loss will decrease as the analysis by the student/second model improves – i.e. becomes more confident; Also see e.g. Sec. 2.1, first and last pars., the point of the culling is to select only the most difficult frames, for which the analysis by the student is worst, so that means that lower                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             values correspond to better student/second model performance), and 
the extraction condition includes at least one of 
a condition that a probability of extracting the analyzed frame increases as the associated evaluation value increases, 
a condition that the analyzed frame with which the associated evaluation value that is maximum or that is larger than a first threshold value is associated is extracted, and 
a condition that a predetermined number of the analyzed frames are extracted in descending order of the associated evaluation values (Fig. 2, stage 2, predetermined number of frames                                 
                                    n
                                
                             with largest evaluation values                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             are extracted).

Regarding claim 6, Yoshioka teaches the apparatus of claim 1, and Yoshioka further teaches that 
the controller is programmed to discard at least one analyzed frame that satisfies a predetermined discard condition based on the evaluation value, from the plurality of analyzed frames stored in the at least one memory (e.g. Fig. 2, stage 2, frames that do not have                                 
                                    n
                                
                             largest evaluation value                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             values are not picked and are instead discarded/culled).

Regarding claim 7, Yoshioka teaches the apparatus of claim 6, and Yoshioka further teaches that 
the discard condition includes a condition based on magnitude of the evaluation value (Fig. 2, stage 2, frames are discarded if the magnitude of their evaluation value                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             does not fall within the highest                                 
                                    n
                                
                             values).

Regarding claim 8, Yoshioka teaches the apparatus of claim 7, and Yoshioka further teaches that
the evaluation value decreases more as a result of the analysis performed by using the second image analysis model becomes better (e.g. Fig. 2, as its name implies, confidence loss will decrease as the analysis by the student/second model improves – i.e. becomes more confident; Also see e.g. Sec. 2.1, first and last pars., the point of the culling is to select only the most difficult frames, for which the analysis by the student is worst, so that means that lower                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             values correspond to better student/second model performance), and
the discard condition includes at least one of 
a condition that a probability of discarding the analyzed frame increases as the associated evaluation value decreases, 
a condition that the analyzed frame with which the associated evaluation value that is minimum or that is less than a second threshold value is associated is discarded (Fig. 2, any frames with an evaluation value                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                            r
                                            e
                                            c
                                        
                                    
                                
                             that is less than the value of the                                 
                                    n
                                
                            th-highest precision loss are discarded; Accordingly, the value of the                                 
                                    n
                                
                            th-highest precision loss serves as a second threshold value), and 
a condition that a predetermined number of the analyzed frames are discarded in ascending order of the associated evaluation value (Fig. 2, frames with                                 
                                    n
                                
                             highest evaluation values are selected and the rest are discarded; If                                 
                                    N
                                
                             is the total number of frames in the raw dataset, then                                 
                                    N
                                    -
                                    n
                                
                             frames are discarded in ascending order of the associated evaluation value; e.g. pg. 3240, Results,                                 
                                    n
                                
                             has a predetermined value, such as 256; Par. spanning pgs. 3239-3240, in at least some circumstances,                                 
                                    N
                                
                             is also predetermined, such as dataset for which                                 
                                    N
                                    =
                                    86,400
                                
                            ; In circumstances where both                                 
                                    n
                                
                             and                                 
                                    N
                                
                             are predetermined, then the number of discarded frames                                 
                                    N
                                    -
                                    n
                                
                             is also predetermined).

Regarding claim 13, Examiner notes that the claim recites a method that is substantially the same as the method performed by the apparatus of claim 1.  Yoshioka teaches the apparatus of claim 1.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka for substantially the same reasons as claim 1.

Regarding claim 14, Examiner notes that the claim recites a non-transitory program recording medium on which a computer program for allowing a computer to execute an image analysis method is recorded, the image analysis method being substantially the same as the method performed by the apparatus of claim 1.
Yoshioka teaches the apparatus of claim 1.
While Yoshioka certainly implies the use of a computer (e.g. pg. 3237, second-to-last par., computation cost and GPU), Yoshioka focuses on describing an image analysis method (e.g. Fig. 2) and does not discuss details of its computer implementation.  
In particular, Yoshioka does not explicitly teach implementing its method as a non-transitory program recording medium on which a computer program for allowing a computer to execute the method is recorded.
However, it has been taken as admitted prior art that it is old and well-known in the art of image analysis to implement a method as a non-transitory program recording medium on which a computer program for allowing a computer to execute the method is recorded.
Such computer implementation advantageously allows an algorithm to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Yoshioka as described above with respect to claim 1 as a non-transitory program recording medium on which a computer program for allowing a computer to execute the method is recorded, with the reasonable expectation that this would result in a method that advantageously could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoshioka to obtain the invention as specified in claim 14.	

Allowable Subject Matter
Claims 4-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669